Citation Nr: 1703508	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  14-00 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to November 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The March 2010 rating denied entitlement to TDIU and granted entitlement to service connection for PTSD and assigned a 30 percent disability rating, effective January 25, 2008.  Thereafter, the Veteran submitted statements in June 2010 and August 2010 requesting reconsideration of his TDIU claim.  In no statement did the Veteran express disagreement with the assigned disability rating or effective date for the PTSD.  In a September 2010 notice letter, the RO requested that the Veteran submit additional information regarding the TDIU claim.  In addition, the letter erroneously indicated that a claim was pending for an increased rating for PTSD and requested that the Veteran provide information showing an increase in the severity of the PTSD.  In October 2010, the Veteran submitted a statement titled "NOTICE OF DISAGREEMENT" wherein he listed multiple issues that included entitlement to TDIU, but did not list entitlement to an increased rating for PTSD.  In a statement dated the same day, the Veteran provided information, "In response to" the September 2010 VA notice letter discussing his PTSD symptoms and how the symptoms affected his ability to work.  In context, therefore, the Board finds it clear that the above statements were not an attempt to advance a claim for an increased rating for the PTSD or otherwise express disagreement with the PTSD determination made in the March 2010 rating decision, but an effort to clarify the symptoms of his then service-connected disabilities (which included PTSD) as part of his ongoing TDIU claim.  Such a conclusion is supported both by the other October 2010 "NOTICE OF DISAGREEMENT" from the same day and the Veteran's subsequent statement received on October 2, 2013, requesting an increased rating for his PTSD, which clearly indicates that he did not consider the PTSD rating to have been pending prior to that time.  As such, the Board finds that the PTSD issue is before the Board from the October 2, 2013, claim for increased rating.

The Veteran testified at a hearing before the undersigned in February 2016.  A transcript of the hearing has been associated with the electronic claims file.

The Veteran's claims were remanded by the Board in June 2016 for additional development.  At that time, the Veteran was appealing his 30 percent rating for PTSD.  Thereafter, in a September 2016 rating decision the Appeals Management Center (AMC) granted an increased rating of 70 percent for the Veteran, effective October 2, 2013, his date of claim.  The claim remains on appeal because a grant of less than the maximum available rating does not terminate the appeal, unless the Veteran expressly states he is satisfied with the assigned rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Board recognizes that in a November 2016 statement, the Veteran's representative mistakenly characterized the rating as 70 percent, effective from September 29, 2016; however, the September 2016 rating decision clearly assigned an effective date of October 2, 2013, for the Veteran's increased 70 percent rating for PTSD.  As such, the issue has been characterized above and will be adjudicated below as entitlement to an increased rating greater than 70 percent for PTSD.  

As to the TDIU claim, the prior Board remand limited consideration of the claim to entitlement to TDIU prior to February 10, 2016, on the basis that the Veteran had a 100 percent schedular rating from that date.  The above limitation, however, fails to take into account the holding of the Court of Appeals for Veterans Claims (Court) in Bradley v. Peake, 22 Vet. App. 280 (2008) where the Court held that there could be a situation where a veteran had a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability or disabilities in order to qualify for special monthly compensation (SMC) under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate).  See 38 U.S.C.A. § 1114(s) (West 2014); see also Buie v. Shinseki, 24 Vet. App. 242, 250 (2011) (discussing VA's "well-established" duty to maximize a claimant's benefits).  As the Veteran is not in receipt of SMC benefits for the period from February 10, 2016, the schedular 100 percent rating does not render as moot the issue of entitlement to TDIU for that period and the issue has been adjusted to encompass the entire appellate time period.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as intrusive thoughts, avoidance behavior, feelings of detachment, irritability, exaggerated startle response, concentration problems, fear, anxiety, uneasiness, guilt, flashbacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene, all resulting in deficiencies in most areas, but less than total social impairment.

2.  For the entire appellate time period, the Veteran meets the percentage requirements for TDIU.

3.  Affording the Veteran the benefit of the doubt, the evidence demonstrates that his service-connected disabilities prevent him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 70 percent for PTSD have not been met or approximated at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for entitlement to TDIU on a schedular basis have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Specifically, in October 2013, the VA received the Veteran's claim for an increased rating on a Fully Developed Claim form (VA Form 21-526EZ).  In this regard, such form included the information required by the VCAA.  An additional letter in February 2016 also provided information required by the VCAA.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Records from the Social Security Administration (SSA) have been associated.  The Veteran has not reported private treatment for his PTSD.  The Veteran has at no time otherwise referenced any other outstanding records that he wanted VA to obtain.

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran with multiple examinations for his service-connected PTSD.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  The Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Based on the association of VA treatment records, the July 2016 VA examination report, and subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant Factual Background

In an October 2008 statement, the Veteran stated that he had been unable to work since April 2008 due to multiple medical complications that included: peripheral neuropathy in the feet and hands, severe nerve discomfort in the feet, chronic joint and muscle pain, hypertension, digestive problems, high cholesterol, sleep problems, PTSD, and dry eyes.  He also submitted an April 2008 letter from the Veteran to the Harris County Insurance Center stating that he was shutting down his trucking company for an indefinite period of time due to ongoing health issues and the high cost of fuel and other operating costs.

In an October 2009 Veteran's Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran indicated that he had last worked in April 2008 as a self-employed trucker.  

In an October 2010 statement, the Veteran reported that his severe peripheral neuropathy in the hands and feet affected his ability to work, including the use of the steering wheel, gear shifts, and pedals, as well as causing problems with prolonged sitting or driving.  In addition, his PTSD was affecting his mental abilities.

In October 2010, the Veteran was afforded VA medical examinations as part of his TDIU claim.  The examiner noted the Veteran's then service-connected disabilities and recounted his history of working in a plant making cardboard boxes for 20 years until the plant closed and thereafter driving a truck commercially from 1989 to 2008.  The Veteran reported stopping due to medical problems, specifically neuropathy in his hands and feet causing pain and difficulty with operating the clutch, drowsiness due to medications, and fatigue due to lack of sleep as a result of his PTSD symptoms.  Following physical examination and diagnostic testing, the examiner noted that the peripheral neuropathy affected occupational activities due to decreased manual dexterity, decreased strength in the upper and lower extremities, and pain.  The examiner concluded that the Veteran had moderate to severe peripheral neuropathy of the bilateral lower extremities that prevented both sedentary and physical employment.  He had problems with balance while walking and sensing the positioning of his feet.  There also was burning pain that made it difficult to remain seated during the examination.  The examiner opined that it would be difficult for the Veteran to maintain even sedentary employment on a part-time basis.  Similarly, the upper extremity neuropathy prevented both sedentary and physical employment due to problems with grip strength and the ability to hold items.  During the examination, the Veteran was observed to repeatedly shake and rub his hands due to pain and dropped his cane on multiple occasions due to issues with his sensation and grip strength.

An August 2012 VA examination for diabetes mellitus and the residual of erectile dysfunction included the examiner's finding that these disabilities did not impact the Veteran's ability to work.  The Veteran has not argued otherwise.

VA treatment records document ongoing group and individual therapy for the Veteran's PTSD.

In December 2013, the Veteran reported 2 to 3 nightmares per week, but no suicidal or homicidal ideation.  He denied problems with loss of interest or pleasure in doing things and also denied feeling down, depressed, or hopeless.  His speech was normal, memory intact, and insight and judgment were fair.  He denied hallucinations or delusions.

The Veteran underwent a VA psychiatric examination in April 2014.  The examiner described the Veteran's symptoms as resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted review of the claims file and medical records.  The Veteran currently lived with his girlfriend and had been renting a home for the previous 5 years.  He had a lot of anger issues, which translated into a rocky relationship with his girlfriend.  He had 5 children with his ex-wife and a number of grandchildren.  The Veteran had a distant relationship with his children, but was able to talk to his oldest son and youngest daughter.  His girlfriend was his primary social support and he did not have a good relationship with his 3 siblings.  He last worked in 2008 as a truck driver.  The Veteran spent every day in his home worrying about his inability to do anything.  On occasion he and his girlfriend would go to a casino.  The Veteran did not like to gamble, but went to the casino to be with his girlfriend.  The Veteran reported intrusive thoughts, avoidance behavior, sleep problems, feelings of detachment, irritability, exaggerated startle response, concentration problems, and depressed mood.  On examination, he was fully oriented, with tattered clothing.  His thoughts were logical and speech was normal, although he would go off on tangents.  There was evidence of impaired memory.  

In August 2014, the Veteran reported some memory problems, but denied suicidal or homicidal ideation, hallucinations, or delusions.

In an October 2014 statement, the Veteran stated that he was forced out of his job as a truck driver due to complications from his peripheral neuropathy that impaired his ability to drive and safely operate a commercial vehicle.  He was unable to get a renewal of his commercial driver's license due to his reports of neuropathy symptoms.

An October 2014 statement from a friend described how the Veteran had been forced to stop working due to sleep problems associated with nightmares and insomnia and pain in his feet, which were creating a danger to himself and the public.

During a June 2015 neurology consultation, the Veteran reported ongoing numbness in the lower extremities since service and that he had used a walker for the previous 3 years.  On examination, there was decreased sensation and absent reflexes in the upper and lower extremities, but muscle strength was between 4 and 5 out of 5 in all muscle groups.  

In November 2015, the Veteran reported that his neurologist had told him his nightmares could be a trigger for his neuropathy.  He denied manic, depressive, or anxious symptoms, as well as suicidal or homicidal ideation.  There were sleep problems, but no hallucinations or delusions.  Insight and judgment were fair, memory intact, and speech normal.  

A January 2016 Medical Examination Report for Commercial Driver Fitness Determination found that the Veteran did not meet the standards for driving a commercial vehicle due to his bilateral polyneuropathy.  His neuropathy medication caused drowsiness and he had decreased sensation and strength in the extremities.  

In a February 2016 statement, the Veteran reported that his PTSD caused nightmares and flashbacks that interfered with his sleep and caused him to have to drive his truck with chronic fatigue and brain fog due to sleep deprivation.  He knew it was unsafe to drive, but he had to earn a living so he continued to drive as long as possible.  As such, he requested that his TDIU claim be granted back to 2008 when he stopped working.

In another February 2016 statement, the Veteran reported that he stopped working as a truck driver due to complications from his chronic neuropathy that caused him to lose control of the truck on several occasions.  The Veteran knew he should not be driving and that the Department of Transportation (DOT) also would not allow him to drive if they knew the true severity of his problems.

During his February 2016 Board hearing, the Veteran reported increased cognition problems, including his ability to remember information that he had read or seen.  He also described problems maintaining effective relationships, including his first marriage and a subsequent relationship.  He had problems with unprovoked irritability and thoughts of suicide that were "kind of creeping in as of late."  The Veteran also had nightmares, intrusive thoughts, anxiety while driving, and social isolation.  

A March 2016 VA contract examination for peripheral neuropathy included the Veteran's complaints of bilateral upper and lower extremity neuropathy since November 1967.  Currently, he was experiencing pain, numbness, and tingling in both hands and feet, as well as weakness in both legs.  There was moderate intermittent pain, paresthesias, and numbness in the bilateral upper and lower extremities.  On examination, muscle strength was 5 out of 5 in the extremities other than testing of 4 out of 5 in bilateral grip strength, knee extension, and ankle plantar flexion and dorsiflexion.  Reflexes were normal.  Sensation was decreased in the bilateral hands/toes and feet/toes, but otherwise was normal.  There was no muscle atrophy.  The examiner found mild, incomplete paralysis of the bilateral radial, median, and ulnar nerves; moderately severe, incomplete paralysis in the bilateral sciatic nerves; and severe, incomplete paralysis in the bilateral femoral nerves.  The peripheral neuropathy affected his ability to work in that his weak leg extension caused gate problems and might expose the Veteran to the risk of a fall, for which he used a cane for support.

A June 2016 VA peripheral nerves examination included the Veteran's reports of intermittent burning and tingling over the soles of the feet and palms of the hands, particularly at night and when stressed.  There was constant numbness in the feet and hands, as well as difficulty walking due to weakness and numbness in the lower extremities.  He used a cane, but often stumbled and felt fatigued with prolonged walking.  Weakness and numbness in the hands resulted in him frequently dropping items.  On examination, there was moderate, intermittent pain in all extremities, as well as moderate paresthesias and numbness.  Muscle strength was 4 out of 5 in all upper and lower extremity muscle groups, save for grip strength which was a 3 out of 5.  There was no muscle atrophy.  Reflexes were hypoactive in the upper and lower extremities, other than the bilateral ankles where reflexes were absent.  Sensation was decreased in the bilateral forearms, hands, lower legs, feet, and toes.  The Veteran's gait was antalgic with a few stumbles, all due to his lower extremity neuropathy.  There was mild, incomplete paralysis of the bilateral radial, median, anterior crural, and sciatic nerves and the right ulnar nerve.  The Veteran reported that he had to stop working as a truck driver in 2008 due to peripheral neuropathy and the examiner concluded that the Veteran had moderate-severe bilateral upper and lower extremity peripheral neuropathy that would preclude both sedentary and labor-intensive employment.  In addition, the balance problems and difficulty feeling the placement of his feet on the pedals would interfere with his ability to drive a truck.

In July 2016, the Veteran reported symptoms of fear, anxiety, uneasiness, guilt, depression, and flashbacks.  On examination, affect was congruent with mood but flat, hygiene was adequate, insight and judgment were intact, memory was intact, and thought processes and content were unremarkable.  The Veteran denied suicidal or homicidal thoughts.  

The Veteran was afforded a VA psychiatric examination in July 2016.  The examiner noted a sole psychiatric diagnosis of PTSD, which was best categorized as occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner noted review of the electronic claims file.  The Veteran reported that since the last VA examination, he had separated from his girlfriend due to his anger issues.  The Veteran's brother lived 15 miles away and helped him make his appointments.  The Veteran's reported symptoms included: depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  On examination, the Veteran was fully oriented, with appropriate eye contact, speech, and understanding of the examination process.  There were no significant concentration problems observed.  There was mild loss of interest and some social isolation.  The Veteran was involved with the Disabled American Veterans and his church.  He denied suicidal or homicidal thoughts.  The Veteran's thought processes and content were appropriate.  The Veteran denied hallucinations and no perceptual disturbances were observed.  He described his ability to cope with problems as poor.  The examiner concluded that the Veteran's level of functioning had decreased since his most recent examination in 2014 and the Veteran reported increased problems with cognition, ability to communicate, thinking, reasoning, and judgment.  

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

As noted a September 2016 rating decision granted a 70 percent rating for PTSD for the entire appellate time period under DC 9411.  The Veteran initially requested a 50 percent rating; however, the November 2016 statement from the Veteran's representative claimed that a 100 percent rating was warranted for the entire appellate time period.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2016). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM criteria (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).  Id.   

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM, for rating purposes). 

The Board concludes that the lay and medical evidence of record does not show disability that more nearly approximates that which warrants the assignment of a 100 percent disability rating for any time during the appeal period.  See 38 C.F.R. § 4.7. 

In reaching that conclusion, the Board notes that the Veteran's symptoms include at least one report of suicidal thoughts, without specific plans or intent; intrusive thoughts; avoidance behavior; feelings of detachment; irritability; exaggerated startle response; concentration problems; fear; anxiety; uneasiness; guilt; flashbacks; chronic sleep impairment; mild memory loss; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances including work; inability to establish and maintain effective relationships; and neglect of personal appearance and hygiene.  

The evidence of record, however, does not show the Veteran to have total social and occupational impairment.  As will be discussed below, the issue of entitlement to TDIU is granted herein, based on the Veteran's statements that his service-connected disabilities forced him to leave his last employment and have prevented him from obtaining and maintaining employment since then and the medical evidence supporting that assertion.  That said, he does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he has reported suicidal thoughts he has not reported plans or intent and no medical professional has indicated that he appeared to be a danger to himself or others); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name (the Veteran has described some minor memory problems, but not reaching to the level of forgetting any of the foregoing).  As noted, while the Veteran has expressed suicidal thoughts, multiple treatment providers have concluded that he did not appear to be a danger to himself or others.  As such, his symptoms more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported memory problems, again, there is no indication or suggestion that these problems rise to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends.

As noted above, the Board acknowledges that a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan, 16 Vet. App. at 442; however, as the Court held in Mauerhan, without the examples noted in the rating criteria, differentiating a 50 percent evaluation from a 70 percent evaluation would be extremely ambiguous.  By extension to the present case, without the examples, differentiating the 70 and 100 percent ratings would be equally ambiguous.  The Board is to consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM criteria.  If the evidence demonstrates that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate equivalent rating should be assigned.  Id.  In this case, however, the Board concludes that the Veteran's psychological symptoms do not cause total social occupational or impairment as contemplated for a 100 percent rating.

As to occupational functioning, the VA treatment providers and examiners have discussed some level of difficulty in occupational functioning due to concentration and memory problems, but have concluded that they do not prevent the Veteran from working.  These symptoms, and possibly the Veteran's irritability and difficulty socializing with others, would make certain types of employment difficult.  The weight of the evidence does not demonstrated that the symptoms associated with concentration and memory problems alone have resulted in total occupational impairment.  As such, the Board finds that there is not total occupational impairment.  

As to social functioning, the Veteran is divorced from his first wife and now separated from his girlfriend for some of the appellate time period.  The Veteran attributes these separations to his PTSD symptoms.  In addition, he has a distant relationship with his children.  That said, he does speak with two of his children by telephone and is involved with the Disabled American Veterans and his church.  Thus, despite some level of social dysfunction the Veteran maintains the ability to associate with others.  

Thus, the Veteran does not have total social and occupational impairment sufficient to warrant a total schedular rating. He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's symptoms regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating greater than 70 percent is not warranted for any time during the appeal period.  See Hart, 21 Vet. App. at 505.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2016).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran reports symptoms such as intrusive thoughts, avoidance behavior, feelings of detachment, irritability, exaggerated startle response, concentration problems, fear, anxiety, uneasiness, guilt, flashbacks, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, suicidal ideation, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work, inability to establish and maintain effective relationships, and neglect of personal appearance and hygiene.  The current 70 percent rating under DC 9411 contemplates these and other symptoms. 

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with his other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


	(CONTINUED ON NEXT PAGE)



Entitlement to TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2016).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

During the appellate time period, the Veteran is service-connected for PTSD, rated as 30 percent disabling prior to October 2, 2013, and as 70 percent disabling from October 2, 2013; left upper extremity peripheral neuropathy, rated as 20 percent disabling prior to February 10, 2016, and 40 percent disabling from February 10, 2016; right lower extremity peripheral neuropathy, rated as 20 percent disabling prior to February 10, 2016, and as 40 percent disabling from February 10, 2016; left lower extremity peripheral neuropathy, rated as 20 percent disabling prior to February 10, 2016, and as 40 percent disabling from February 10, 2016; right upper extremity peripheral neuropathy, rated as 20 percent disabling prior to February 10, 2016, and 30 percent disabling from February 10, 2016; diabetes mellitus, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and erectile dysfunction, rated as noncompensably disabling.  The combined disabilities are rated as 80 percent disabling prior to October 2, 2013, as 90 percent disabling from October 2, 2013, to February 10, 2016, and as 100 percent disabling from February 10, 2016.  As noted, to meet the requirement of "one 60 percent disability," disabilities resulting from one common etiology will be considered one disability.  In this case, for the period from October 2, 2013, the Veteran's PTSD is rated as 70 percent disabling, meeting the single 60 percent disability requirement.  Prior to that time period, the Veteran's peripheral neuropathy disabilities, as they stem from the same etiology, combine to meet the single 60 percent disability.  As such, the Veteran meets the percentage requirements for TDIU for the entire appellate time period.  38 C.F.R. § 4.16(a).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disabilities render him unemployable.

Thus, the lay and medical evidence in this case demonstrate that the Veteran's PTSD and upper and lower extremity peripheral neuropathy make work as a commercial truck driver impossible.  The Veteran reported that he had to stop working as a truck driver in 2008 due to peripheral neuropathy and the examiner concluded that the Veteran had moderate-severe bilateral upper and lower extremity peripheral neuropathy that would preclude both sedentary and labor-intensive employment.  As to whether these disabilities otherwise prevent the Veteran from obtaining and maintaining substantially gainful employment, his PTSD symptoms include significant sleep problems, which results in difficulty concentrating, focusing, and overall fatigue during the course of the day.  These problems would make most areas of employment extremely challenging.  Similarly, his upper extremity neuropathy makes holding and carrying objects difficult and his lower extremity neuropathy results in problems with balance, walking, and standing, as well as with extended sitting.  These issues would also make work in most areas very difficult.  The Board has considered the Veteran's employment history, education and the evidence of record regarding the service-connected disabilities.  Resolving any doubt in his favor, the Board finds that the Veteran's service-connected PTSD and upper and lower extremity peripheral neuropathy, in combination, result in inability to obtain or retain substantially gainful employment based on the Veteran's past work experience.  As such, the Board concludes that entitlement to TDIU is warranted.  


ORDER

Entitlement to an increased rating greater than 70 percent for PTSD is denied.

Entitlement to TDIU is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


